Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Jarrod Hicks, Reg. No. 61,467, on 12/03/2021.

The following claims have been amended as follows:

	Listing of Claims:

1.	 (Currently Amended) A method comprising:
obtaining, by a computing device, a media asset describing a media composition for display on an electronic display device, the media composition comprising a plurality of layers, each layer including at least one visual element;
selecting, by the computing device, at least some of the layers of the media composition to have a parallax effect applied thereto;

determining, by the computing device, a first amount of lateral offset to apply to a first layer of the selected layers based on: a) the determined amount of total parallax effect, and b) a position of the first layer relative to other layers in the selected layers;
determining, by the computing device, a second amount of lateral offset to apply to a second layer of the selected layers based on: a) the determined amount of total parallax effect, and b) a total number of the selected layers, wherein the respective amounts of lateral offset to apply to each of the selected layers are determined based on user input to the computing device;
in response to the user input, shifting, by the computing device, each of the selected layers in one or more directions by their respective amounts of lateral offset; and
displaying, by the computing device, the media composition showing the parallax effect on the electronic display device.

2.	(Previously Presented) The method as recited in claim 1, wherein the at least one visual element includes video, animation, or a combination thereof.

3.	(Currently Amended) The method as recited in claim 1, wherein, while the media composition is displayed on the electronic display device and absent current 

4.	(Previously Presented) The method as recited in claim 1, wherein the media asset includes configuration information that indicates which of the plurality of layers to have the parallax effect applied thereto.

5.	(Previously Presented) The method as recited in claim 1, wherein the selected layers are determined based on historical preference, a number of visual elements within at least one layer of the media composition, a type of the at least one visual element within at least one layer of the media composition, or a combination thereof.

6.	(Previously Presented) The method as recited in claim 1, wherein the amount of total parallax effect is determined based on a size of one or more smallest layers of the plurality of layers.

7.	(Currently Amended) The method as recited in claim 1, further comprising receiving, by the computing device, the user input

8-20.	(Canceled) 

21.	(New) A system comprising:
one or more processors; and

obtaining, by a computing device, a media asset describing a media composition for display on an electronic display device, the media composition comprising a plurality of layers, each layer including at least one visual element;
selecting, by the computing device, at least some of the layers of the media composition to have a parallax effect applied thereto;
determining, by the computing device, an amount of total parallax effect to apply to the selected layers;
determining, by the computing device, a first amount of lateral offset to apply to a first layer of the selected layers based on: a) the determined amount of total parallax effect, and b) a position of the first layer relative to other layers in the selected layers;
determining, by the computing device, a second amount of lateral offset to apply to a second layer of the selected layers based on: a) the determined amount of total parallax effect, and b) a total number of the selected layers, wherein the respective amounts of lateral offset to apply to each of the selected layers are determined based on user input to the computing device;

displaying, by the computing device, the media composition showing the parallax effect on the electronic display device.

22.	(New) The system as recited in claim 21, wherein the at least one visual element includes video, animation, or a combination thereof.

23.	(New) The system as recited in claim 21, wherein, while the media composition is displayed on the electronic display device and absent current user input, the computing device continuously shifts the selected layers in a series of different directions by their respective appropriate amounts of lateral offset. 

24.	(New) The system as recited in claim 21, wherein the media asset includes configuration information that indicates which of the plurality of layers to have the parallax effect applied thereto.

25.	(New) The system as recited in claim 21, wherein the selected layers are determined based on historical preference, a number of visual elements within at least one layer of the media composition, a type of the at least one visual element within at least one layer of the media composition, or a combination thereof.



27.	(New) The system as recited in claim 21, wherein the operations further comprise receiving, by the computing device, the user input.

28.	(New) A non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising:
obtaining, by a computing device, a media asset describing a media composition for display on an electronic display device, the media composition comprising a plurality of layers, each layer including at least one visual element;
selecting, by the computing device, at least some of the layers of the media composition to have a parallax effect applied thereto;
determining, by the computing device, an amount of total parallax effect to apply to the selected layers;
determining, by the computing device, a first amount of lateral offset to apply to a first layer of the selected layers based on: a) the determined amount of total parallax effect, and b) a position of the first layer relative to other layers in the selected layers;
determining, by the computing device, a second amount of lateral offset to apply to a second layer of the selected layers based on: a) the determined amount of total 
in response to the user input, shifting, by the computing device, each of the selected layers in one or more directions by their respective amounts of lateral offset; and
displaying, by the computing device, the media composition showing the parallax effect on the electronic display device.

29.	(New) The non-transitory computer-readable medium as recited in claim 28, wherein the at least one visual element includes video, animation, or a combination thereof.

30.	(New) The non-transitory computer-readable medium as recited in claim 28, wherein, while the media composition is displayed on the electronic display device and absent current user input, the computing device continuously shifts the selected layers in a series of different directions by their respective appropriate amounts of lateral offset. 

31.	(New) The non-transitory computer-readable medium as recited in claim 28, wherein the media asset includes configuration information that indicates which of the plurality of layers to have the parallax effect applied thereto.



33.	(New) The non-transitory computer-readable medium as recited in claim 28, wherein the amount of total parallax effect is determined based on a size of one or more smallest layers of the plurality of layers.


Allowable Subject Matter
Claims 1-7, 21-27 and 28-33 are allowed.

The following is an examiner’s statement of reasons for allowance:
In addition to applicant remarks filed 10/28/2021, the prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 21 and 28 when taken in the context of the claim as a whole. Specifically, the combination obtaining, by a computing device, a media asset describing a media composition for display on an electronic display device, the media composition comprising a plurality of layers, each layer including at least one visual element; selecting, by the computing device, at least some of the layers of the media composition to have a parallax effect applied thereto; determining, by the computing device, an amount of total , wherein the respective amounts of lateral offset to apply to each of the selected layers are determined based on user input to the computing device; in response to the user input, shifting, by the computing device, each of the select layers in one or more directions by their respective amounts of lateral offset; and displaying, by the computing device, the media composition showing the parallax effect on the electronic display device.
	At best, the prior arts of record, specifically, Penha (US 2016/0370956) teaches, overlapping layers of media images and selected media image shifts to provide parallax effect on computing device ([0240, 0241, 0381, fig 7B]); Walton (US 2013/0127826) teaches, calculating depth value and parallax effect generate when user perform scroll ([0041 0042, fig. 4A]); Hsu (US 2013/0120360) teaches, parallax adjustment as repositions a selectable object 310 along z-axis to insure comfortable amount of parallax with offset ([0024, fig. 3]);  None of the references expressly teach determining, by the computing device, a first amount of lateral offset to apply to a first layer of the selected layers based on: a) the determined amount of total parallax effect, and b) a position of the first layer relative to other layers in the selected layers; determining, by the computing device, a second amount of lateral offset to apply to a second layer of the selected layers based on: a) the determined amount of total parallax effect, and b) a total number of the , wherein the respective amounts of lateral offset to apply to each of the selected layers are determined based on user input to the computing device; in response to the user input,.
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 1 as a whole.
Thus, other independent claims 11 and 20 are allowed over the prior arts of the record.
Claims 3-6, 9-10, 13-16, 18 and 19 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARMANAND PATEL/
Examiner, Art Unit 2143

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143